Citation Nr: 0218461	
Decision Date: 12/19/02    Archive Date: 12/24/02

DOCKET NO.  01-09 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased rating for fibromyalgia, 
currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased (compensable) evaluation 
for right knee patellofemoral pain syndrome.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from December 1992 
to January 1999.  

This appeal arises out of a March 2000 rating action 
entered by the Department of Veterans Affairs (VA) 
regional office (RO) in Cleveland, Ohio.  It was perfected 
for appeal in November 2001.  A hearing at which the 
veteran testified was conducted by the undersigned member 
of the Board of Veterans' Appeals (Board) in February 
2002.  Thereafter, a transcript of the hearing was 
obtained, and the case was forwarded to the Board in 
Washington, DC.  

In addition to the foregoing, the record shows that at the 
hearing conducted in February 2002, it was not clear to 
those present whether an appeal was perfected for an 
increased evaluation of the veteran's back disability.  
Nevertheless, testimony was accepted with respect to that 
issue.  Following receipt of the hearing transcript and a 
review of the claims file in detail, it is apparent that 
an appeal has not been perfected with respect to the 
evaluation of the veteran's back.  Therefore, this 
decision will not address that matter, but instead, that 
claim is referred it to the RO for appropriate action.  


FINDINGS OF FACT

1.  All evidence necessary for this appeal has been 
obtained by the RO.  

2.  The veteran's fibromyalgia is productive of widespread 
musculoskeletal pain and tender points, that is nearly 
constant and refractory to therapy.  

3.  The veteran's right knee patellofemoral pain syndrome 
is productive of painful motion on weight bearing, or when 
resistance is applied.  


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent schedular evaluation for 
fibromyalgia are met. 38 U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, Diagnostic 
Code 5295 (2002).

2.  The criteria for a 10 percent schedular evaluation for 
right knee patellofemoral pain syndrome are met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321, 4.1, 
4.2, 4.7, 4.40, 4.45 4.59 Diagnostic Codes 5003, 5010, 
5260, 5261 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, it is noted that a significant 
change in the law occurred on November 9, 2000, when the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA 
benefits.  

This change in the law is applicable to all claims filed 
on or after the date of enactment of the VCAA or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West Supp. 2002); see Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991); cf. Dyment v. Principi, 287 F.3d. 
1377 (Fed. Cir. 2002) (holding that only section 4 of the 
VCAA, amending 38 U.S.C. § 5107, was intended to have 
retroactive effect).

The final rule implementing the VCAA was published on 
August 29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  These regulations, 
likewise, apply to any claim for benefits received by VA 
on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by the VA as of 
that date, with the exception of the amendments to 38 
C.F.R. § 3.156(a) relating to the definition of new and 
material evidence and to 38 C.F.R. § 3.159 pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 
2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board considers that VA's duties under 
the VCAA have been fulfilled to the extent possible.  
Among other things, the VCAA provides that VA must notify 
the claimant of evidence and information necessary to 
substantiate his claim and inform him whether he or VA 
bears the burden of producing or obtaining that evidence 
or information.  38 U.S.C.A. § 5103(a) (West Supp. 2002); 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In this regard, the 
veteran was notified of the information necessary to 
substantiate her claims by means of her receipt of a copy 
of the October 2001 statement of the case issued to her.  
Further, it is observed that while the veteran may not 
have been advised as to information and evidence she was 
to provide and that which VA would attempt to obtain on 
her behalf, the nature of an increased rating claim is 
such that it essentially turns on the findings set forth 
in treatment records and examination reports.  As it 
happens, the veteran's treatment has all been with VA, the 
records of which have been associated with the claims 
file.  In view of this, the Board believes there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed to substantiate her 
claim.  

The VCAA also requires VA to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) 
(West Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159(c), (d)).  As mentioned above, it appears the 
records of the veteran's pertinent treatment by VA have 
been obtained, and she was examined in connection with her 
claims.  Under these circumstances, there appears to be no 
other development left to accomplish, and the Board 
considers the requirements of the VCAA to have been met.

With respect to rating impairment caused by service 
connected disability, those evaluations are determined by 
the application of a schedule of ratings which is based on 
the average impairment of earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  38 C.F.R. § 4.1 
requires that each disability be viewed in relation to its 
history and that there be emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 
4.2 requires that medical reports be interpreted in light 
of the entire recorded history, and that each disability 
must be considered from the point of view of the veteran 
working or seeking work.  38 C.F.R. § 4.7 provides that, 
where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating is to be assigned.

In addition, the regulations provide, as to the 
musculoskeletal system, that it is "essential that the 
examination on which ratings are based" adequately portray 
any "functional loss" which "may be due to pain."  Such 
functional loss must be "supported by adequate pathology 
and evidenced by the visible behavior of the claimant 
undertaking the motion. . . .  [A] part which becomes 
painful on use must be regarded as seriously disabled."  
38 C.F.R. § 4.40.  Moreover, in determining the factors 
causing disability of the joints, inquiry must be directed 
toward, inter alia, "[p]ain on movement."  38 C.F.R. § 
4.45(f).  See Schafrath v. Derwinski, supra, at 592 
("under the regulations, the functional loss due to pain 
is to be rated at the same level as the functional loss 
where [motion] is impeded"); see also DeLuca v. Brown, 8 
Vet.App. 202, at 205 (1995); Quarles v. Derwinski, 3 
Vet.App. 129, 139 (1992).

The veteran's appeal arises out of her initial application 
for VA benefits received in December 1999, not long after 
her discharge from service.  Among the disabilities for 
which the veteran sought to establish service connection, 
were fibromyalgia and a right knee disability.  In 
connection with this claim, the veteran's service medical 
records were obtained, and the veteran was examined for VA 
purposes.  The veteran's service medical records showed 
that with respect to the knee, she had long standing 
complaints of knee discomfort due to patella femoral 
syndrome that was brought about by patellar femoral 
malalignment.  This was surgically treated in September 
1997, by means of a "lateral release," but complaints of 
pain continued throughout the remainder of the veteran's 
time in service.  She was discharged from service in 
January 1999, because of her right knee disability 
diagnosed as patellofemoral pain syndrome status post 
arthroscopic lateral release.  This disability was 
considered to have rendered the veteran 10 percent 
disabled by military personnel at the time of her 
discharge.   

With respect to fibromyalgia, the veteran's service 
medical records reflect numerous complaints of 
musculoskeletal pain, but it was not until the latter part 
of 1998 that she was diagnosed to have fibromyalgia, and 
provided medication for its treatment.  It was not, 
however, listed among the disabilities which was 
considered to have rendered her unfit for duty.  
Nevertheless, before submitting her application for VA 
benefits, the veteran was seen at a VA medical facility 
beginning in July 1999.  These records document multiple 
joint pain complaints, tenderness, fatigue, and stiffness.  
They also show the veteran to have received physical 
therapy in connection with her joint complaints, 
particularly with respect to her lower extremities.  

In February 2000, the veteran was examined for VA purposes 
in connection with her claim.  With respect to her knee, 
the veteran complained of aching, soreness, tenderness, 
easy fatigability, occasional locking, give way and lack 
of endurance.  Physical examination revealed some anterior 
knee pain and patellofemoral pain but there was no 
significant crepitation with motion.  There also was no 
effusion or joint line pain about the knee, and it was 
considered stable.  Range of motion was recorded as from 0 
to 140 degrees.  (Normal range of motion of the knee is 
from 0 degrees extension to 140 degrees flexion.  See 
38 C.F.R. § 4.71, Plate II.)

As to the veteran's fibromyalgia, the examinations that 
were conducted do not appear to have addressed this 
condition.  

Following a review of the evidence then of record, the RO 
granted service connection for (among other things) the 
veteran's right knee disability and for fibromyalgia in a 
March 2000 rating action.  The veteran's knee disability 
was assigned a non-compensable evaluation.  Fibromyalgia 
was assigned a 40 percent evaluation, effective from the 
day following the veteran's service discharge, with a non-
compensable evaluation assigned effective from the date of 
the VA examinations conducted in February 2000.  It is 
from this rating action, that the veteran's current appeal 
arises.  

Fibromyalgia

Records obtained following the RO's March 2000 decision 
regarding fibromyalgia show that she was seen between 
February 2000 and September 2000 for complaints of cramps, 
sleep disturbance, fatigue, depression and musculoskeletal 
pain including in the extremities and chest.  The veteran 
also was examined again for VA purposes in October 2000.  
The report from this examination revealed the location of 
the veteran's musculoskeletal pain as at the joints of the 
hands, knees and ankles, with precipitating activities of 
lifting, cold weather and exertion.  She also complained 
of fatigue, pain and "embarrassment" on doing routine 
activities, as well as sleep disturbance where she would 
awake every 2 to 3 hours due to joint pain.  In addition, 
the veteran mentioned that she was experiencing bowel 
problems in the nature of passing semi-formed stools, and 
that she suffered from anxiety, for which medication was 
prescribed.  The diagnosis was fibromyalgia which was 
considered active at the time.  

Treatment records dated the following month revealed 
complaints consisting of hand cramps, knee, hip, back and 
chest pain, insomnia, anxiety and depression.  Medications 
were noted to have apparently improved the veteran's 
sleep, such that she could get 4 to 5 hours of continuous 
sleep, but the examiner also noted the presence of 
multiple tender points (16 out of 18).  

Records dated in February 2001, revealed complaints of 
alternating diarrhea and constipation which were 
apparently linked to the veteran's fibromyalgia.  In March 
2001, the veteran was seen with complaints of pain in the 
shoulders, upper back, knees and feet, and she indicated 
she experienced flares of this discomfort as often as 4 
days per week.  It was also noted the veteran's pain 
increased with the cold, changes in weather, standing and 
walking, and that she slept only 2 to 3 hours 
continuously, waking 5 to 6 times per night due to pain.  

The veteran apparently then entered into a pain management 
program with the record reflecting her attendance from 
April 2001.  These records do not frequently document the 
veteran's specific complaints, but reflect more the 
strategies used to control pain.  It was noted in July 
2001 records, however, that the veteran experienced pain 
in the shoulder blades, hands, wrists, feet and neck.  It 
was also recorded that the veteran's sleep had improved to 
where she was apparently able to get 5 to 8 hours sleep, 
but while the examiner considered the veteran's 
fibromyalgia improved, her tender points were still 13 out 
of 18.  

In an October 2001 rating action, the RO apparently gave 
consideration to the records generated since its original 
March 2000 decision and assigned an increased 10 percent 
evaluation for the veteran's fibromyalgia, effective from 
February 2000.  The veteran's appeal, however, continued 
and the evidence shows that despite the comments made in 
July 2001, records from December 2001 still reflect 
complaints of pain in the legs, hands and back.  In 
January 2002, it was noted that the veteran complained of 
pain in the hands and feet, and that a cold snap prevented 
a determination regarding whether new medicines were 
helpful in controlling pain.  (It was noted that the 
veteran usually experiences more pain in the cold, so it 
is apparent that her complaints had not diminished 
following the new medication.)  The following month, the 
veteran's pain was noted to be "ongoing" and at the 
hearing conducted before the undersigned, the veteran 
testified that she continued to take medication for her 
fibromyalgia, and that her symptoms included morning 
malaise, (consisting of waking with pain in the feet legs 
and back), fatigue, constant over-all body joint pain, and 
alternating diarrhea and constipation.

Fibromyalgia is evaluated under the provisions of 
38 C.F.R. Part IV, Diagnostic Code Diagnostic Code 5025.  
When this disability is manifested by widespread 
musculoskeletal pain and tender points, with or without 
associated fatigue, sleep disturbance, stiffness, 
paresthesias, headache, irritable bowel symptoms, 
depression, anxiety, or Raynaud's like symptoms that 
require continuous medication for control it is assigned a 
10 percent disability rating.  When such symptoms are 
episodic, with exacerbations often precipitated by 
environmental or emotional stress or by overexertion, but 
that are present more than one-third of the time, it is 
assigned a 20 percent evaluation.  When these symptoms are 
constant, or nearly so, and refractory to therapy, a 40 
percent rating is assigned.  A 40 percent evaluation is 
the highest disability rating under this diagnostic code.  
['Widespread pain' is defined in the regulation as pain in 
both the left and right sides of the body, that is both 
above and below the waist, and that affects both the axial 
skeleton (i.e., cervical spine, anterior chest, thoracic 
pain, or low back) and the extremities.]  

The foregoing record reflects that the veteran has had 
ongoing symptoms of fibromyalgia since her discharge from 
service, and for which she has sought out regular 
treatment.  The records of this treatment reflect that her 
symptoms have consisted of pain that has involved both 
sides of her body, above and below the waist; her 
extremities; and her axial skeleton, including at times in 
the neck area, chest and low back.  Her pain may 
therefore, be considered widespread.  Likewise,  her 
symptoms have included tender points (as much as 16 out of 
18) fatigue, sleep disturbance, stiffness, depression and 
anxiety.  Further, while the veteran's symptoms were 
apparently considered to have improved during one of her 
treatment visits in July 2001, subsequent records do not 
suggest any permanent or long term abatement.  Indeed, a 
medicine change apparently attempted in January 2002, was 
of little effect owing to a simultaneous cold weather 
period which apparently exacerbated the veteran's 
symptoms.  

In the Board's view, the disability picture expressed by 
the foregoing record is one where the veteran's symptoms 
of fibromyalgia are nearly constant and refractory to 
therapy.  That being so, she satisfies the criteria for a 
40 percent schedular evaluation for her fibromyalgia, the 
highest schedular evaluation permitted for that 
disability.  Accordingly, her appeal in this regard is 
granted.  

Right Knee Patellofemoral Pain Syndrome 

With respect to the right knee, records obtained following 
the initial award of service connection show that in 
August and October 2000, the veteran complained of 
instability and pain, with the latter record reflecting 
right knee range of motion as from 0 to 125 degrees.  In 
October 2000, the veteran was examined for VA purposes.  
The report from this examination revealed the veteran 
complained of pain, weakness, stiffness, swelling, give 
way, fatigability and lack of endurance.  The veteran 
stated she could stand less than five minutes, and walk 
less than ten minutes before having to rest.  It was also 
noted that she used a cane to get around, and that she 
occasionally wore a brace.  Physical inspection revealed 
some patellofemoral pain and tenderness, and that resisted 
motion caused mild pain.  Range of motion of the knee, 
however, was pain free and from 0 to 140 degrees.  The 
diagnosis was patellofemoral syndrome.  

Subsequently dated treatment records that specifically 
address the veteran's service connected right knee 
disability are few.  They do show, however, that in 
November 2000, there was right medial joint line 
tenderness.  Records dated 8 months after that, in July 
2001, showed medial and lateral joint space tenderness, as 
well as  retropatellar tenderness.  Records dated in 
January 2001, revealed the veteran complained of knee 
pain, locking and popping, but the knee itself was 
described by the examiner as stable.  Manipulation of the 
knee, however, apparently did produce pain.  

At the hearing before the undersigned, the veteran 
described her knee as productive of constant pain that 
would either lock on weight bearing, or preclude her for 
bearing weight on it when it was bent.  She acknowledged, 
however, that she had full pain free range of passive 
motion, but that the pain would occur with motion on 
weight bearing.   

The veteran's knee disability has been evaluated by the RO 
as analogous to degenerative arthritis, since there is no 
specific code for patellofemoral pain syndrome.  
(Analogous evaluations are permitted by 38 C.F.R. § 4.20.)  
Arthritis is essentially rated on the basis of limitation 
of motion under the appropriate diagnostic code for the 
specific joint involved.  The criteria for evaluating 
limitation of flexion and extension of the knee is set out 
under Diagnostic Code 5260 for limitation of flexion, and 
Diagnostic Code 5261 for limitation of extension.  Where 
flexion is limited to 60 degrees, a 0 percent evaluation 
is assigned.  With flexion limited to 45 degrees, a 10 
percent rating is assigned, (Diagnostic Code 5260).  Under 
Diagnostic Code 5261, where extension is limited to 5 
degrees, a non-compensable evaluation is assigned.  With 
extension limited to 10 degrees a 10 percent evaluation is 
warranted.  

None of the foregoing records reflect the presence of any 
limitation of extension, or limitation of flexion that 
even approaches the criteria for a compensable schedular 
rating.  The greatest loss of flexion ever indicated in 
the medical records was 15 degrees when the veteran's 
range of motion was recorded as from 0 degrees extension 
to 125 degrees flexion.  Accordingly, there is no basis 
for assigning a compensable evaluation for the veteran's 
knee disability under these diagnostic codes.  Where, 
however, the limitation of motion of the specific joint 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is warranted for 
each major joint affected by limitation of motion.  The 
knee is a major joint as defined in 38 C.F.R. § 4.45, and 
it is clearly productive of pain, and particularly so on 
resisted motion, or as the veteran indicated on motion 
when weight bearing.  Although the range of motion of the 
knee has been generally described as full in the record, 
painful motion on weight bearing or when resistance is 
applied will clearly produce functional impairment as 
recognized in the provisions of 38 C.F.R. § 4.45.  In view 
of that, and mindful of applicable Court precedent that 
requires recognition of a painful joint as entitled to at 
least the minimum compensable rating for that joint, it is 
the Board's conclusion that the criteria for a compensable 
10 percent evaluation for the veteran's right knee 
disorder have been met.  Accordingly, to this extent, the 
veteran's appeal is granted.  

In reaching the foregoing decisions, the Board notes that 
our analysis covers the entire period from the veteran's 
award of service connection, and we find that at no time 
since then has the veteran's disabilities been more 
disabling than as rated herein.  Accordingly, separate 
"staged ratings" during this period are not warranted.  
See Fenderson v. West, 12 Vet.App. 119, 126 (1999).

The Board has also given consideration to the potential 
application of 38 C.F.R. § 3.321(b)(1), but the evidence 
does not show an exceptional or unusual disability picture 
as would render impractical the application of the regular 
schedular rating standards.  See 38 C.F.R. § 3.321.  The 
current evidence of record does not demonstrate, nor has 
it been contended, that the veteran's disabilities have 
resulted in frequent periods of hospitalization.  
Moreover, while it is undisputed that the service-
connected disabilities at issue have an adverse effect 
upon employment, it bears emphasis that the schedular 
rating criteria are designed to take such factors into 
account.  Accordingly, with the lack of evidence showing 
unusual disability not contemplated by the rating 
schedule, the Board concludes that a remand to the RO, for 
referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation, is not 
warranted.











	(CONTINUED ON NEXT PAGE)

ORDER

Subject to the law and regulations governing the payment 
of monetary benefits, entitlement to an increased 40 
percent evaluation for fibromyalgia is granted.  

Subject to the law and regulations governing the payment 
of monetary benefits, entitlement to an increased 10 
percent evaluation for right knee patellofemoral pain 
syndrome is granted.


		
	STEVEN L. COHN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

